                  EXHIBIT F




Case 2-20-20230-PRW,   Doc 1330-6, Filed 04/28/21, Entered 04/28/21 15:26:41,
                       Description: Exhibit F, Page 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NEW YORK


 In re:                                                 Chapter 11

 ROCHESTER DRUG CO-OPERATIVE, INC.,                     Case No. 20-20230 (PRW)

                   Debtor.



                          ORDER GRANTING
         FIRST INTERIM FEE APPLICATION OF PACHULSKI STANG
  ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES RENDERED AND
      REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
    OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF THE DEBTOR
          FOR THE PERIOD APRIL 9, 2020 THROUGH JULY 31, 2020

              This matter is before the Court on the First Interim Fee Application of Pachulski

Stang Ziehl & Jones LLP for Compensation for Services Rendered and Reimbursement of

Expenses Incurred as Counsel to the Official Committee of Unsecured Creditors of the Debtor

for the Period April 9, 2020 through July 31, 2020 (the “First Compensation Period” and the

“Application”) [Doc 768], filed by Pachulski Stang Ziehl & Jones LLP (“PSZJ”), counsel to the

Committee. In the Application, PSZJ requests (a) allowance of interim compensation for

professional services performed by PSZJ for the First Compensation Period in the amount of

$397,737.50, (b) reimbursement of its actual and necessary expenses in the amount of $1,366.08

incurred during the First Compensation Period, and (c) directing the Debtor to pay PSZJ any

unpaid amounts for fees and expenses incurred during the First Compensation Period and

approved herein.

              The Court, having considered the Application and notice of the Application

appearing adequate, and having convened a hearing on October 16, 2020 and being otherwise




 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-6,
                               888, Filed
                                       Filed10/26/20,
                                              04/28/21, Entered
                                                           Entered10/26/20
                                                                   04/28/2115:11:34,
                                                                            15:26:41,
                    Description:
                       Description:
                                 MainExhibit
                                      Document
                                             F, Page
                                                  , Page
                                                     2 of 14 of 2
duly advised in the premises, determines that the Application should be, and hereby is

GRANTED. Accordingly,

               IT IS THEREFORE ORDERED as follows:

       1.      The Application is GRANTED in its entirety.

       2.      PSZJ’s compensation for professional services rendered during the First

Compensation Period is allowed on an interim basis in the amount of $397,737.50.

       3.      Reimbursement of PSZJ’s expenses incurred during the First Compensation

Period is allowed on an interim basis in the amount of $1,366.08.

       4.      The Debtor is directed to pay PSZJ all outstanding amounts for the unpaid fees

and expenses incurred during the First Compensation Period.

       5.      The compensation and reimbursement of expenses awarded in this Order shall be

interim and subject to final approval pursuant to section 330(a)(5) of the Bankruptcy Code.

       6.      The allowance of interim compensation and reimbursement of expenses pursuant

to this Order is without prejudice to PSZJ’s right to seek additional compensation for services

performed and expenses incurred during the First Compensation Period, which were not

processed at the time of the Application.

       7.      This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.

DATED: October 26, 2020                       __________________/s/__________________
       Rochester, New York                    HON. PAUL R. WARREN
                                              United States Bankruptcy Judge




 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-6,
                               888, Filed
                                       Filed10/26/20,
                                              04/28/21, Entered
                                                           Entered10/26/20
                                                                   04/28/2115:11:34,
                                                                            15:26:41,
                    Description:
                       Description:
                                 MainExhibit
                                      Document
                                             F, Page
                                                  , Page
                                                     3 of 24 of 2
                                                    Notice Recipients
District/Off: 0209−2                        User: admin                          Date Created: 10/26/2020
Case: 2−20−20230−PRW                        Form ID: pdforder                    Total: 7


Recipients of Notice of Electronic Filing:
aty         Camille W. Hill         chill@bsk.com
aty         Ilan D Scharf        ischarf@pszjlaw.com
aty         Stephen A. Donato           sdonato@bsk.com
                                                                                                               TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Rochester Drug Cooperative, Inc.      P.O. Box 24389          Rochester, NY 14624−0389
pr          John T. Kinney        9226 NW 9th Court         Plantation, FL 33324
aty         Pachulski Stang Ziehl & Jones LLP        780 Third Avenue, 34th Floor         New York, NY 10017
smg         Office of the U.S. Trustee     100 State Street, Room 6090         Rochester, NY 14614
                                                                                                               TOTAL: 4




        Case
        Case2-20-20230-PRW,
             2-20-20230-PRW, Doc Doc1330-6,
                                     888-1, Filed
                                              Filed10/26/20,
                                                     04/28/21, Entered
                                                                 Entered10/26/20
                                                                        04/28/2115:11:34,
                                                                                  15:26:41,
              Description: PDFattach-Orders/Jdgmts:
                               Description: Exhibit F,Notice
                                                      Page 4Recipients,
                                                              of 4      Page 1 of 1
